Hallam, J.
Defendant was convicted of the unlawful sale of intoxicating liquor on March IS, 1922. Defendant operated a soft drink estab*118lishment at the Minnesota House in Rochester and it was there the liquor is alleged to have been sold. Two witnesses testified tb the sale. Defendant denied it and produced witnesses to prove an alibi. Whether or not defendant sold the liquor was a pure question of fact. The evidence sustains the verdict.
Evidence was received of other sales of liquor by defendant and of liquor found in the Minnesota House on several occasions, one as late as July 8, 1922. Defendant claims the evidence as to July 8 was erroneously received, because too remote in time, and because of his evidence that he sold his business at the Minnesota House on March 31 and had no further connection with it.
The occurrence of July 8 was not too remote in time. The state’s evidence shows a sale on March 25; a raid on April 1 resulting in discovery of liquor on the premises; another raid on June 3 with the same result. The liquor found on July 8 consisted of eight five-gallon jugs containing moonshine whiskey, concealed in a pit under the floor of the dining room. The pit was covered by loose boards. The floor was covered with linoleum and there was a corner of the linoleum “lapped right over the hole” so that it would turn back to give access to the hole. The events were so connected in time as to tend to show a general system or plan to commit crimes similar to the one charged and to render the evidence admissible as corroborative evidence under the rule of State v. Monroe, 142 Minn. 394, 172 N. W. 313.
Defendant strenuously contends that he was not connected with the Minnesota House on July 8. There is evidence of one witness that defendant was at the Minnesota House and sold drinks on July 2 and again on July 8. Defendant undertakes to discredit this witness, but the weight of the testimony was for the jury. The evidence also tends to show that the hole in the floor with its linoleum covering, which were discovered on July 8, showed signs of use for a considerable length of time.
We conclude that it was not error to receive the evidence as to the occurrences of July 8. By parity of reasoning, the evidence as to the occurrences of April 1 and June 3 was properly received.
Exception is taken to the reception in evidence of a box containing some corks and empty bottles and a hydrometer, taken from *119defendant’s borne under a search warrant on July 25, 1922. Tbe same articles bad previously been taken, by a baggage man or dray-man, to tbe chief of police, and bad been examined by him. He submitted them to tbe county attorney and finally they were taken to defendant’s bouse by tbe same drayman who brought them to tbe police station. These exhibits were in this court. Their effect as evidence was not very important, but we think they were properly received. Other assignments of error are made but they do not seem to us to require particular notice. We find no error in tbe case.
Order affirmed.